MEMORANDUM **
Raymond Edelman appeals the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s denial of his homestead exemption claim. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the BAP’s legal conclusions and review for clear error the BAP’s factual determinations, McClellan Fed. Credit Union v. Parker (In re Parker), 139 F.3d 668, 670 (9th Cir.1998), and we affirm for the reasons stated in the BAP’s memorandum disposition filed November 28, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.